DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Receipt of Applicant’s Amendment filed 07/12/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/12/2019, 06/05/2020, 12/01/2020, 03/04/2021 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Notes: 35 USC § 101
4.	Claims 16-19 recite: “A system comprising: one or more computers…executed, cause the one or more computers to perform operations…”; based on Applicant’s specifications, page 65, paragraph [0269], which states: “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.  Generally, a processor will receive instructions and data from a read only memory or a random access memory or both.  The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data…”  It is implicit that the computer as claimed refers to hardware/computer’s processor, and it is limited to statutory embodiment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1-5 and 7-20 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over Mitkar et al. (Pub. No. US 2018/0285199 A1; hereinafter referred to as Mitkar); in view of Du et al. (Pub. No. US 2019/0354389 A1; hereinafter referred to as Du).

As per claim 1, Mitkar discloses a method comprising: 
obtaining an archive of configuration data for a server system, wherein the server system comprises an application (See paragraphs [0006-0008] – obtains “archive” configuration data); identifying, based on contents of the archive, multiple software images of a container-based implementation of the application, wherein the multiple software images are configured to together provide functionality of the application when the multiple software images are run concurrently as respective containers (See paragraph [0283] – configuration data providing functionality; also see Fig. 6 – image generation; and paragraph [0343] – concurrently); generating a set of the multiple software images to replicate the configuration of the application that is indicated in the archive (See paragraph [0159] – replication operations), wherein the multiple software images are generated such that they divide the functionality of the application among the respective containers (See paragraphs [0134 and 0248] – management of images and load balancing), wherein generating the set of multiple software images comprises: identifying settings of the application based on the configuration data in the archive (See abstract – based on settings/configuration); (See Fig. 6 – selects settings and generates/converts settings for container image).
Although Mitkar discloses a container-based implementation, in which configuration data is utilized for conversion and restoration; Mitkar does not explicitly states - storing mapping data that maps settings and data elements of applications among different containers that are configured to provide different portions of the functionality of the applications; selecting different subsets of the identified settings to apply to the different software images of the container-based implementation of the application, wherein the respective subsets are determined using the mapping data to select the settings applicable to the respective software images; updating the selected subsets of settings by converting at least some of the settings selected for the software images into a form used by the software images; and modifying the multiple software images of the container-based implementation of the application by applying, to each of the multiple software images, the updated subset of settings for the software image.
Du discloses – an image building which includes data content of container images for said build - storing mapping data that maps settings and data elements of applications among different containers that are configured to provide different portions of the functionality of the applications (See Fig. 1 – maps the data elements and settings); selecting different subsets of the identified settings to apply to the different software images of the container-based implementation of the application, wherein the respective subsets are determined using the mapping data to select the settings applicable to the respective software images (See paragraph [0049] – selects different subsets; and Fig. 2); updating the selected subsets of settings by converting at least some of the settings selected for the software images into a form used by the software images (See paragraph [0029] – conversion of settings); and modifying the multiple software images of the container-based implementation of the application by applying, to each of the multiple software images, the updated subset of settings for the software image (See paragraph [0054] – images modification).
Mitkar and Du are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Mitkar’s container-based implementation, which involves generating container images with plurality of data configurations; and combine it with Du’s container image building, which provides mapping and subsets selection of settings and configuration for images provision; thus, dynamic image provision is accomplished by improving operation/consistency when creating container images with directory, including on-demand provision with minimal management effort or interaction (See Mitkar’s and Du’s abstract).

As per claim 2, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the server system comprises a cloud-based server system (See paragraphs [0042, 0058; and throughout disclosure – cloud based environment).

As per claim 3, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the server system comprises an on-premises server system (See paragraphs [0063-0067] – local).

As per claim 4, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the software images comprise a predetermined set of software images corresponding to the at least one application, wherein generating the set of multiple software images comprises updating the predetermined set of software images with the converted subsets of settings (See paragraphs [0005, 0007, 0068-0069 and 0157] – comprising set of images; and modifies/updates).

As per claim 5, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses comprising: before obtaining an archive of configuration data for a server system, creating the archive of configuration data for the server system, wherein creating the archive comprises comparing settings of the server system to a set of reference settings and storing, in the archive, settings that are identified as different from the corresponding settings in the set of reference settings based on the comparison; wherein obtaining the archive comprises accessing the stored archive (See paragraphs [0089, 0143-0147] – obtains archived configuration and comparing difference).

As per claim 7, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the server system is a first server system, wherein the method further comprises: executing the generated software images as containers using a second server system, such that the containers of the second server system provide the application in the same configuration that the application operated at the first server system (See Figs. 1A-1D – creates and executes images as containers in plurality of devices (servers ([0058]), which utilizes stored settings/configuration).

As per claim 8, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses comprising storing the generated software images and making the generated software images available through a repository of software images (See paragraph [0279] – image repository).

As per claim 9, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the application is a first version of the application; wherein the method comprises receiving an indication of a second version of the application to be used for a container-based implementation of the application, the second version being different from the first version, and the second version providing a different set of functionality compared to the first version; wherein converting the subsets of settings comprises translating settings for the first version to a set of settings for the second version (See paragraph Figs. 6-7 –  for container image generation and modification which includes multiple versions/configurations).

Claim 10 (Cancelled).

As per claim 11, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the archive comprises data in a standard format for archiving data including at least one of OLAP data cubes, caches, database dumps, software images, plugins, or metadata configuration settings (See paragraph [0069] – metadata configuration settings).

As per claim 12, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses comprising generating the archive of the application using an automated process performed by one or more computers (See paragraph [0105] – automated).

As per claim 13, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein the server system includes multiple applications and/or services, and the method comprises generating software images configured to replicate functionality of each of the multiple applications and/or services (see paragraph [0120, 0140 and 0158-0160] – replicating functionality).

As per claim 14, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses wherein generating the software images comprises: distributing data from the archive among the software images to locations that the software images are configured to retrieve the data when run as containers; and modifying metadata from the archive to indicate file locations and hostnames that will be present when the software images are run as containers on a cluster (See paragraph [0060, 0080, 0122-0136, 0284-0287] and Fig. 7) – distributed file system and modifications, that runs on a cluster/grid).

As per claim 15, Mitkar and Du disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mitkar discloses comprising generating initialization scripts for the software images, the initialization scripts being configured to receive configuration information from environment variables and start containers based on the software images (See paragraph [0198] – initialization script based on new additions).

Claims 16-19 are essentially the same as claims 1, 4-5 and 7 except they set forth the claimed invention as a system and are rejected with the same reasoning as applied hereinabove.

Claim 20 is essentially the same as claim 1 except is set forth the claimed invention as one or more non-transitory computer-readable media and is rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "wherein creating the archive of configuration data comprises generating a ledger of elements of the application on the server system that are different from a reference configuration of the application” as specified by the claim.
		
10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Response to Arguments
11. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/17/2021.